[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendant moves to dismiss the complaint on the ground this court lacks personal jurisdiction over the Defendant. The plaintiff alleges that she was injured on February 28, 1995, when she fell on property that was owned at the time by Erma R. Bowes. On June 4, 1995, Erma R. Bowes died and the defendant thereafter became the executrix of the Estate of Erma R. Bowes. In the defendant's brief in support of her motion to dismiss, she states that the assets of the estate have been distributed and the estate has been "closed." The defendant claims the plaintiff has brought suit in violation of section 45a-373 of the General Statutes.
Section 45a-373 authorizes a suit against beneficiaries of an estate under certain circumstances. The statute does not, however, deprive this court of jurisdiction over the defendant. Whether the defendant has a valid defense to the plaintiff's personal injury claim can be raised by filing an answer or special.
The motion to dismiss is denied.
THIM, JUDGE CT Page 5280